Case 2:20-cr-00151-HB Document 1 Filed 04/01/20 Page 1 of 38
Case 2:20-cr-00151-HB Document 1 Filed 04/01/20 Page 2 of 38
Case 2:20-cr-00151-HB Document 1 Filed 04/01/20 Page 3 of 38
Case 2:20-cr-00151-HB Document 1 Filed 04/01/20 Page 4 of 38
Case 2:20-cr-00151-HB Document 1 Filed 04/01/20 Page 5 of 38
Case 2:20-cr-00151-HB Document 1 Filed 04/01/20 Page 6 of 38
Case 2:20-cr-00151-HB Document 1 Filed 04/01/20 Page 7 of 38
Case 2:20-cr-00151-HB Document 1 Filed 04/01/20 Page 8 of 38
Case 2:20-cr-00151-HB Document 1 Filed 04/01/20 Page 9 of 38
Case 2:20-cr-00151-HB Document 1 Filed 04/01/20 Page 10 of 38
Case 2:20-cr-00151-HB Document 1 Filed 04/01/20 Page 11 of 38
Case 2:20-cr-00151-HB Document 1 Filed 04/01/20 Page 12 of 38
Case 2:20-cr-00151-HB Document 1 Filed 04/01/20 Page 13 of 38
Case 2:20-cr-00151-HB Document 1 Filed 04/01/20 Page 14 of 38
Case 2:20-cr-00151-HB Document 1 Filed 04/01/20 Page 15 of 38
Case 2:20-cr-00151-HB Document 1 Filed 04/01/20 Page 16 of 38
Case 2:20-cr-00151-HB Document 1 Filed 04/01/20 Page 17 of 38
Case 2:20-cr-00151-HB Document 1 Filed 04/01/20 Page 18 of 38
Case 2:20-cr-00151-HB Document 1 Filed 04/01/20 Page 19 of 38
Case 2:20-cr-00151-HB Document 1 Filed 04/01/20 Page 20 of 38
Case 2:20-cr-00151-HB Document 1 Filed 04/01/20 Page 21 of 38
Case 2:20-cr-00151-HB Document 1 Filed 04/01/20 Page 22 of 38
Case 2:20-cr-00151-HB Document 1 Filed 04/01/20 Page 23 of 38
Case 2:20-cr-00151-HB Document 1 Filed 04/01/20 Page 24 of 38
Case 2:20-cr-00151-HB Document 1 Filed 04/01/20 Page 25 of 38
Case 2:20-cr-00151-HB Document 1 Filed 04/01/20 Page 26 of 38
Case 2:20-cr-00151-HB Document 1 Filed 04/01/20 Page 27 of 38
Case 2:20-cr-00151-HB Document 1 Filed 04/01/20 Page 28 of 38
Case 2:20-cr-00151-HB Document 1 Filed 04/01/20 Page 29 of 38
Case 2:20-cr-00151-HB Document 1 Filed 04/01/20 Page 30 of 38
Case 2:20-cr-00151-HB Document 1 Filed 04/01/20 Page 31 of 38
Case 2:20-cr-00151-HB Document 1 Filed 04/01/20 Page 32 of 38
Case 2:20-cr-00151-HB Document 1 Filed 04/01/20 Page 33 of 38
Case 2:20-cr-00151-HB Document 1 Filed 04/01/20 Page 34 of 38
Case 2:20-cr-00151-HB Document 1 Filed 04/01/20 Page 35 of 38
Case 2:20-cr-00151-HB Document 1 Filed 04/01/20 Page 36 of 38
Case 2:20-cr-00151-HB Document 1 Filed 04/01/20 Page 37 of 38
+ ~ ~-~.
ENVK70
                               Case 2:20-cr-00151-HB Document 1 Filed 04/01/20 Page 38 of 38

                                                                                               /_,
                                                                                                                                    U.S. POSTAGE:


                                                                                                                                    ~~
                                                                                                                                    ZIP 19401   $
COMMONWEALTH OF PENNSYLVANIA
                                                                                                                                    02 4V'I
DEPARTMENT OF PUBLIC WELFARE                                                                                                        00003451371
NORRISTOWN STATE HOSPITAL
1001 STERIGERE STREET
NORRISTOWN PA 19401-5397




                                        Q ~-~.J
                                        J\, i- N
                                       f} ·~ ~
                                                        ~d-
                                                         '-/';;;.,~
                                                         '"'~" \'.
                                                                      <;:O·~t
                                                                         t,,f
                                                                         -
                                                                          '


                                  0 1,,._
                                    ,V:
                                      y.~•.~•,
                                            ,.
                                      ~,S'~-)
                                                 ~ 'iiH
                                                   ij .,,!~·. , ~.IZ!,;._
                                                                 \~
                                                    •c\ .., ; 'i•. I l l / ~ 0
                                                                                 .\
                                                                                 \ ··r •) '




                                                                                              2Ji~fd r~~ {ye(,,c) -~•f-
                                                                                              b 1 ((}o,,, k.ef riv~ /!l)-r)fv) 2h6-£t
                                                                                              p t:!, P+ ; C/10 / .



    •
